DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the device embodiment as shown in fig. 16 (claims 1-4, 6-9 readable thereon) in the reply filed on 10/20/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a surface layer of the semiconductor substrate” at lines 9, 19, 22, and 24 and the limitation “a surface layer of the base layer” at lines 11 and 16.  These redundant limitations appear to be referencing the same element but are recited as separate elements and should be corrected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US PGPub 2016/0071841; hereinafter “Saito”).
Re claim 1: Saito teaches (e.g. fig. 3) a semiconductor device comprising: a semiconductor substrate (substrate as shown in fig. 3, hereinafter “S”) having a drift layer (drift region 12; e.g. paragraph 41) of a first conductive type (N-type) between a first main surface (2) and a second main surface (20) opposite to the first main surface (2); and an insulated gate bipolar transistor region (section C is provided with an IGBT; e.g. paragraph 45) and a diode region (section D is provided with a diode; e.g. paragraph 45) provided on the semiconductor substrate (S) and adjacent to each other, wherein the insulated gate bipolar transistor region (C) includes base layers (P-type upper body region 8a and 22 in section C; e.g. paragraph 45; hereinafter “BL”) of a second conductive type (P-type) provided in a surface layer (surface of BL) of the semiconductor substrate (S) on the first main surface side (2), emitter layers (N-type emitter 4; e.g. paragraph 42) of the first conductive type (N-type) selectively provided in a surface layer (4) of the base layer (BL) on the first main surface side (2), multiple gate electrodes (16) provided on the first main surface side (2) of the semiconductor substrate (S), aligned in a first direction (direction between adjacent gates 16; hereinafter “1D”) extending along the first main surface (2), and facing the emitter layer (4), the base layer (BL), and the drift layer (12) via a gate insulating film (18), carrier injection suppression layers (N-type region 6 in section C; hereinafter “CISL”) of the first conductive type (N-type) selectively provided in a surface layer (surface of BL) of the BL) on the first main surface (2) side and sandwiched by the base layers (BL) in the first direction (1D) between the gate electrodes (16) adjacent to each other in the first direction (1D), and a collector layer (14) of the second conductive type (P-type) provided in a surface layer (surface of 14) of the semiconductor substrate (S) on the second main surface side (20), and the diode region (D) includes an anode layer (8a in section D; hereinafter “AL”) of the second conductive type (P-type) provided in a surface layer (surface of 8a) of the semiconductor substrate (S) on the first main surface (2) side, and a cathode layer (N-type cathode 15; e.g. paragraph 47) of the first conductive type (N-type) provided in a surface layer (surface of 15) of the semiconductor substrate (S) the second main surface side (20).
Re claim 2: Saito teaches the semiconductor device according to claim 1, wherein the carrier injection suppression layer (CISL) is sandwiched by the emitter layers (4) in a second direction (direction that each gate 16 runs; hereinafter “2D”) orthogonal to the first direction (1D) and extending along the first main surface (2).
Re claim 3: Saito teaches the semiconductor device according to claim 1, wherein the emitter layer (6) is in contact (electrical contact) with the carrier injection suppression layer (CISL) in the second direction (2D).
Re claim 4: Saito teaches the semiconductor device according to claim 1, wherein the carrier injection suppression layers (CISL) and the emitter layers (4) longitudinally extend in a longitudinal direction (CISL and 4 occupy three dimensional space, therefore extend in a longitudinal direction such as the second direction 2D; hereinafter “LGD”) and laterally extend in a lateral direction (CISL and 4 occupy three dimensional space, therefore extend in a lateral direction such as the first direction 1D; LTD”) orthogonal to the longitudinal direction (LGD) in a plan view, and a width of the carrier injection suppression layer (CISL) in the lateral direction (LTD) is less than a width of the emitter layer (4) in the lateral direction (LTD).
Re claim 6: Saito teaches the semiconductor device according to claim 1, wherein the insulated gate bipolar transistor region (C) has a first region (region of 6; hereinafter “1R”) in which the carrier injection suppression layers (CISL) are provided between the adjacent gate electrodes (16), and a second region (region of 4; hereinafter “2R”) in which no carrier injection suppression layer (CISL) is provided between the adjacent gate electrodes (16), and the first region (1R) is located closer to the diode region (D) than the second region (2R).
Re claim 7: Saito teaches the semiconductor device according to claim 1, wherein the emitter layer (4) and the carrier injection suppression layer (CISL) have same first conductivity type impurities (N-type).
Re claim 8: Saito teaches the semiconductor device according to claim 1, wherein the base layer (BL) includes a high-concentration base layer (P+ region 22) on the first main surface (2) side, and a low-concentration base layer (8a) having a lower concentration (P region 8a) than the high-concentration base layer (22) and provided on the second main surface (20) side of the high-concentration base layer (22).
Re claim 9: Saito teaches the semiconductor device according to claim 1, wherein the anode layer (AL) includes a high-concentration anode layer (P+ region 22 of AL) on the first main surface (2) side, and a low-concentration anode layer (8a of AL) having a lower concentration than the high-concentration anode layer (22) and provided on the second main surface (20) side of the high-concentration anode layer (22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2014/0048847 to Yamashita et al. and US PGPub 2014/0070270 to Yoshida et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822